                    1   Patrick Gunn (Pro Hac Vice pending)
                        COOLEY LLP
                    2   101 California Street, 5th Floor
                        San Francisco, California 94111-5800
                    3   Telephone: (415) 693-2070
                        Facsimile: (415) 693-2222
                    4   Email:       pgunn@cooley.com
                    5   Mary O’Grady (011434)
                        Colin Proksel (034133)
                    6   Payslie Bowman (035418)
                        OSBORN MALEDON, P.A.
                    7   2929 North Central Avenue, 21st Floor
                        Phoenix, Arizona 85012-2793
                    8   Telephone: (602) 640-9000
                        Facsimile: (602) 640-9050
                    9   Email:       mogrady@omlaw.com
                        Email:       cproksel@omlaw.com
                   10   Email:       pbowman@omlaw.com
                   11   Attorneys for Plaintiffs
                   12   Additional counsel listed on following page
                   13
                                                   UNITED STATES DISTRICT COURT
                   14                               FOR THE DISTRICT OF ARIZONA
                   15   D.T., a minor, by and through his parent        Case No. __________
                   16
                        and next friend Lizette Trujillo; Jane Doe, a
                        minor, by and through her parent and next       DECLARATION OF DR. DANIEL
                   17
                        friend Susan Doe; and Helen Roe, a minor,       SHUMER, MD, MPH, IN SUPPORT OF
                        by and through her parent and next friend       JANE DOE’S MOTION FOR
                   18
                        Megan Roe,                                      PRELIMINARY INJUNCTION AND JANE
                                                                        DOE AND HELEN ROE’S MOTION TO
                   19
                                          Plaintiffs,                   PROCEED UNDER A PSEUDONYM

                   20
                               v.

                   21
                        Dr. Cara M. Christ, in her official capacity
                        as State Registrar of Vital Records and
                   22
                        Director of the State of Arizona’s
                        Department of Health Services; Thomas
                   23
                        Salow, in his official capacity as Branch
                        Chief of the State of Arizona’s Division of
                   24
                        Public Health Licensing Services at the
                        Department of Health Services; and Krystal
                   25
                        Colburn, in her official capacity as Bureau
                        Chief and Assistant State Registrar of the
                   26
                        State of Arizona’s Bureau of Vital Records,

                   27
                                          Defendants.

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                    1   Barrett J. Anderson (Pro Hac Vice pending)
                        COOLEY LLP
                    2   4401 Eastgate Mall
                        San Diego, California 92121-1909
                    3   Telephone: (858) 550-6000
                        Facsimile:     (858) 550-6420
                    4   Email:        banderson@cooley.com
                    5   Asaf Orr (Pro Hac Vice pending)
                        NATIONAL CENTER FOR LESBIAN RIGHTS
                    6   870 Market Street, Suite 370
                        San Francisco, California 94102
                    7   Telephone: (415) 392-6257
                        Facsimile: (415) 392-8442
                    8   Email:       aorr@nclrights.org
                    9   Attorneys for Plaintiffs
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                    1             I, Daniel Shumer, declare as follows:
                    2             1.    I submit this expert declaration based upon my personal knowledge.
                    3             2.    If called to testify in this matter, I would testify truthfully based on my expert
                    4   opinion.
                    5             Qualifications and Experience
                    6             3.    I am a Pediatric Endocrinologist and Medical Director of the Comprehensive
                    7   Gender Services Program at Michigan Medicine, University of Michigan. I also serve at
                    8   the Clinic Director of Child and Adolescent Gender Services at C.S. Mott Children’s
                    9   Hospital, and as an Assistant Professor of Medicine at the University of Michigan, where
                   10   the major focus of my clinical and research work pertains to transgender adolescents. A
                   11   true and correct copy of my Curriculum Vitae is attached hereto as Exhibit A.
                   12             4.    I received my medical degree from Northwestern University in 2008. After
                   13   completing a residency in pediatrics, I began a clinical fellowship in pediatric
                   14   endocrinology at Harvard University’s Boston Children’s Hospital. During that clinical
                   15   fellowship, I completed a Masters of Public Health from Harvard University’s T.H. Chan
                   16   School of Public Health. I finished both the fellowship and my degree in 2015.
                   17             5.    As a fellow at Harvard, I was mentored by Dr. Norman Spack, a pioneer in
                   18   transgender medicine who established the Gender Management Services Clinic (GeMS),
                   19   the first major program in the U.S. to focus on gender-diverse and transgender adolescents.
                   20   GeMS is located at Boston Children’s Hospital. Working at GeMS, I became a clinical
                   21   expert in the field of transgender medicine within pediatric endocrinology and began
                   22   conducting research on gender identity and the evaluation and management of transgender
                   23   children and adolescents.
                   24             6.    Based on my work at GeMS, I was recruited to establish a similar program
                   25   focusing on gender-diverse and transgender adolescents at the C.S. Mott Children’s
                   26   Hospital. In October 2015, I founded the hospital’s Child and Adolescent Gender Services
                   27   Clinic.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                         1       MOTS. FOR PRELIMINARY INJUNCTION
                                                                                & TO PROCEED UNDER PSEUDONYM
                    1          7.     The Child and Adolescent Gender Services Clinic has treated over 400
                    2   patients since its founding. I have personally evaluated and treated over 300 patients for
                    3   gender dysphoria. As the Clinical Director, I oversee the clinical practice, which includes
                    4   two other physicians, a clinical social worker, nursing, and administrative staff. I also
                    5   actively conduct research related to transgender medicine and mental health concerns
                    6   specific to transgender youth.
                    7          8.     In addition to my work with transgender children and adolescents, I also treat
                    8   children and adolescents with differences of sex development (“DSD”), commonly referred
                    9   to as intersex conditions.       I participate in the DSD Clinic’s monthly meetings and
                   10   approximately 5% of my patients are children and adolescents with DSDs.
                   11          9.     My academic duties as an assistant professor, include teaching lectures
                   12   entitled “Puberty,” “Transgender Medicine,” and “Pediatric Growth and Development.”
                   13   I am also the Director of the Transgender Medicine elective for the University of Michigan
                   14   Medical School.
                   15          10.    My recent publications include Health Disparities Facing Transgender and
                   16   Gender Nonconforming Youth Are Not Inevitable, Pediatrics, 141(3), 1–2 (2018);
                   17   Psychological Profile of the First Sample of Transgender Youth Presenting for Medical
                   18   Intervention in a U.S. Pediatric Gender Center, Psychology of Sexual Orientation and
                   19   Gender Diversity, 4(3), 374–382 (2017); The Effect of Lesbian, Gay, Bisexual, and
                   20   Transgender-Related Legislation on Children, J. of Pediatrics, 178(5-6.e1), 5–7 (2016);
                   21   Advances in the Care of Transgender Children and Adolescents, Advances in Pediatrics,
                   22   63(1), 79-102 (2016); The Role of Assent in the Treatment of Transgender Adolescents, Int’l
                   23   J. of Transgenderism, 16(2), 97-102 (2015); and Serving Transgender Youth: Challenges,
                   24   Dilemmas, and Clinical Examples, Professional Psychology: Research and Practice, 46(1),
                   25   37–45 (2015). I have also co-authored chapters of textbooks, including “Medical Treatment
                   26   of the Adolescent Transgender Patient” in Gender Affirmation: Medical and Surgical
                   27   Perspectives, Eds Christopher J. Salgado et al., Taylor & Francis Group—CRC Press
                   28   (2016). A listing of my publications is included in my Curriculum Vitae in Exhibit A.
COOLEY LLP
ATTORNEYS AT LAW                                                            EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                      2      MOTS. FOR PRELIMINARY INJUNCTION
                                                                            & TO PROCEED UNDER PSEUDONYM
                    1          11.      In the course of my career, I have been invited to speak at numerous hospitals,
                    2   clinics, and conferences on topics related to clinical care and standards for treating
                    3   transgender children and youth. For example, in December 2017 I spoke at the Nursing
                    4   Unit (12-West) Annual Educational Retreat in Michigan on the topic of “Gender identity at
                    5   the Children’s Hospital,” and in October 2017, I planned, hosted, and spoke at a conference
                    6   in Michigan entitled “Transgender and Gender Non-Conforming Youth: Best Practices for
                    7   Mental Health Clinicians, Educators, & School Staff.”
                    8          12.      In October 2019, I was invited by the Michigan Organization on Adolescent
                    9   Sexual Health to speak to community groups across Southeast Michigan on the topic of
                   10   “Gender Identity in Adolescents – Supporting Transgender Youth.” A listing of my lectures
                   11   is included in my Curriculum Vitae in Exhibit A.
                   12          13.      I belong to a number of professional organizations and associations relating
                   13   to (i) the health and well-being of children and adolescents, including those who are
                   14   transgender; and (ii) to appropriate medical treatments for transgender individuals. For
                   15   example, I am currently a member of the Pediatric Endocrine Society where I serve on the
                   16   Gender Identity Special Interest Group’s Education Committee, and the World Professional
                   17   Association for Transgender Health (“WPATH”), an international multidisciplinary
                   18   professional association to promote evidence-based care, education, research, advocacy,
                   19   public policy and respect in transgender health. Both organizations are central in the
                   20   development of the standards of care for the treatment of gender dysphoria. A complete list
                   21   of my involvement in various professional associations is located in my Curriculum Vitae
                   22   in Exhibit A.
                   23          14.      My opinions contained in this declaration are based on: (i) my clinical
                   24   experience as a pediatric endocrinologist treating transgender patients, including
                   25   adolescents and young adults; (ii) my knowledge of the peer-reviewed research, including
                   26   my own, regarding the treatment of gender dysphoria, which reflects the clinical
                   27   advancements in the field of transgender health; and (iii) my review of the various
                   28   declarations submitted in support of the motions. I generally rely on these types of materials
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                       3       MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1   when I provide expert testimony, and they include the documents specifically cited as
                    2   supportive examples in particular sections of this declaration. The materials I have relied
                    3   on in preparing this declaration are the same type of materials that experts in my field of
                    4   study regularly rely upon when forming opinions on the subject.
                    5          15.    I was provided with and reviewed the following case-specific materials:
                    6   (i) the declarations of Jane Doe, Susan Doe, and Megan Roe; (ii) a medical note written by
                    7   Jane Doe’s treating provider, Patrick Goodman; and (iii) the expert declaration of Dr. Linda
                    8   Hawkins, PhD.
                    9          16.    I have not met or spoken with the Plaintiffs or their parents for purposes of
                   10   this declaration. My opinions are based solely on the information that I have been provided
                   11   by Plaintiffs’ attorneys as well as my extensive background and experience treating
                   12   transgender patients.
                   13          17.    In the past four years, I have been retained as an expert and provided
                   14   testimony on behalf of transgender plaintiffs in the following cases: Menefee v. City of
                   15   Huntsville Bd. of Educ., No. 5:18-cv-01481 (N.D. Ala.); Flack v. Wisc. Dep’t of Health
                   16   Serv., No. 3:18-cv-00309 (W.D. Wisc.); Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd.
                   17   of Educ., No. 2:16-cv-00943 (W.D. Wisc.). I also provided expert witness testimony on
                   18   behalf of a parent in a custody dispute involving a transgender child in the following case:
                   19   In the Interest of Younger, No. DF-15-09887 (Dallas County, Texas).
                   20          18.    I am being compensated at an hourly rate for the actual time that I devote to
                   21   this case, at the rate of $300 per hour for any review of records, preparation of reports or
                   22   declarations. I will be compensated with a day rate of $1920 for deposition and trial
                   23   testimony. My compensation does not depend on the outcome of this litigation, the opinions
                   24   that I express, or the testimony that I provide.
                   25          Scientific and Medical Understanding of Sex
                   26          19.    By the beginning of the twentieth century, scientific research had established
                   27   that external genitalia alone are not always an accurate indicator of a person’s sex. Instead,
                   28   a person’s sex is comprised of a number of components, including, among others, internal
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                       4      MOTS. FOR PRELIMINARY INJUNCTION
                                                                             & TO PROCEED UNDER PSEUDONYM
                    1   reproductive organs, external genitalia, chromosomes, hormones, gender identity, and
                    2   secondary-sex characteristics. Diversity and incongruence in these components of sex are
                    3   a naturally occurring source of human biological diversity.
                    4          20.    Scientific research and medical literature across disciplines demonstrate each
                    5   component of sex has strong biological ties, including gender identity. For example, there
                    6   are numerous studies detailing the similarities in the brain structures of transgender and
                    7   nontransgender people with the same gender identity. In one such study, the volume of the
                    8   bed nucleus of the stria terminalis (a collection of cells in the central brain) in transgender
                    9   women was equivalent to the volume found in nontransgender women. There are also
                   10   studies highlighting the genetic components of gender identity. A study of identical twins
                   11   found that if one twin was transgender that the other twin was far more likely to be
                   12   transgender, as compared to the general population.
                   13          21.    The above studies are representative examples of the growing body of
                   14   scientific research and medical literature in this area of study. There is also ongoing
                   15   research on the effects of the hormonal milieu in utero, and genetic sources for gender
                   16   identity, among others.
                   17          22.    Although the specific determinants of gender identity remain unknown, the
                   18   significance of a person’s gender identity as a determinant of that person’s sex is widely
                   19   accepted as the standard in medical practice.
                   20          Determination of an Individual’s Sex
                   21          23.    At birth, newborns are assigned a sex, either male or female, based solely on
                   22   the appearance of their external genitalia. For most people, that assignment turns out to be
                   23   accurate and their assigned sex matches that person’s gender identity. However, for
                   24   transgender people, their assigned sex does not align with their gender identity.
                   25          24.    When there is a divergence between these factors, medical science and the
                   26   well-established standards of care recognize that the person’s gender identity is the most
                   27   important and determinative factor of a person’s sex.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                       5       MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1          25.    Gender identity is a person’s inner sense of belonging to a particular gender,
                    2   such as male or female. It is a deeply felt and core component of human identity. Everyone
                    3   has a gender identity.
                    4          26.    A person’s gender identity is innate, cannot be voluntarily changed, and is not
                    5   undermined by the existence of other sex-related characteristics that do not align with it. In
                    6   fact, living in a manner consistent with one’s gender identity is critical to the health and
                    7   well-being of any person, including transgender people.
                    8          27.    Any attempts “cure” transgender individuals by forcing their gender identity
                    9   into alignment with their assigned sex are harmful, dangerous, and ineffective. Those
                   10   practices have been denounced as unethical by all major professional associations of
                   11   medical and mental health professionals, such as the American Medical Association, the
                   12   American Psychiatric Association, the American Psychological Association, and WPATH.
                   13          28.    For more than four decades, the goal of medical treatment for transgender
                   14   patients has been to alleviate their distress by bringing their lives into closer alignment with
                   15   their gender identity. The specific treatments prescribed are based on individualized
                   16   assessment conducted by medical providers in consultation with the patient’s treating
                   17   mental health provider. As discussed in more detail in the following section, and in the
                   18   expert declaration of Dr. Linda Hawkins, research and clinical experience have consistently
                   19   shown those treatments to be safe, effective, and critical to the health and well-being of
                   20   transgender patients.
                   21          Standards of Care for the Treatment of Gender Dysphoria
                   22          29.    Due to the incongruence between their assigned sex and gender identity,
                   23   transgender people experience varying degrees of gender dysphoria, a serious medical
                   24   condition listed in both the American Psychiatric Association’s Diagnostic and Statistical
                   25   Manual of Mental Disorders (“DSM-5”) and the World Health Organization’s International
                   26   Classification of Diseases (“ICD-10”). Gender dysphoria is highly treatable and can be
                   27   effectively managed.     If left untreated, however, it can result in severe anxiety and
                   28   depression, self-harm, and suicidality.
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                       6       MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1          30.    The prevailing standards of care for the treatment of gender dysphoria are
                    2   developed by WPATH. The most recent WPATH Standards of Care (“SOC”) represent
                    3   expert consensus for clinicians related to medical care for transgender people, based on the
                    4   best available science and clinical experience. The purpose of the WPATH SOC is to assist
                    5   health providers in delivering necessary medical care to transgender people, in order to
                    6   maximize their patients’ overall health, psychological well-being, and self-fulfillment. The
                    7   WPATH SOC has been recognized and adopted as the prevailing standard of care by the
                    8   major professional association medical and mental health providers in the United States,
                    9   including the American Medical Association, American Academy of Pediatrics, American
                   10   Psychiatric Association, American Psychological Association, and Pediatric Endocrine
                   11   Society.
                   12          31.    The Endocrine Society is a 100-year-old global membership organization
                   13   representing professionals in the field of adult and pediatric endocrinology. In 2017, the
                   14   Endocrine Society published clinical practice guidelines on treatment recommendations for
                   15   the medical management of gender dysphoria, in collaboration with Pediatric Endocrine
                   16   Society, the European Societies for Endocrinology and Pediatric Endocrinology, and
                   17   WPATH, among others. The guidelines are considered authoritative due to the respect
                   18   given to these professional associations, the expertise of the authors, and the clarity with
                   19   which the authors described what data was used in formulating recommendations.
                   20          32.    Together, the WPATH SOC and the Endocrine Society’s clinical practice
                   21   guidelines constitute the prevailing standards governing the healthcare and treatment of
                   22   gender dysphoria. Those treatments are safe, effective, and essential for the well-being of
                   23   transgender young people.
                   24          33.    Undergoing treatment to alleviate gender dysphoria is commonly referred to
                   25   as a transition. The transition process typically includes one or more of the following three
                   26   components: (i) social transition, including adopting a new name, pronouns, appearance,
                   27   and clothing, and correcting identity documents; (ii) medical transition, including puberty-
                   28   delaying medication and hormone-replacement therapy; and (iii) surgical transition,
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                      7       MOTS. FOR PRELIMINARY INJUNCTION
                                                                             & TO PROCEED UNDER PSEUDONYM
                    1   including surgeries to alter the appearance and functioning primary- and secondary-sex
                    2   characteristics. The steps that make up a person’s transition will depend on that individual’s
                    3   medical and mental health needs.
                    4          34.    Dr. Hawkins provides an extensive discussion of social transition in her
                    5   expert declaration. (Declaration of Dr. Linda Hawkins at ¶¶ 29–48.) My declaration will
                    6   discuss the medications and surgical care used to treat gender dysphoria.
                    7          35.    There are no drug interventions or surgical treatments for gender dysphoria
                    8   required or considered until after the onset of puberty. At the onset of puberty, adolescents
                    9   diagnosed with gender dysphoria may be prescribed puberty-delaying medications to
                   10   prevent the distress of developing permanent, unwanted physical characteristics that do not
                   11   align with the adolescent’s gender identity. The treatment works by pausing endogenous
                   12   puberty at whatever stage it is at when the treatment begins, limiting the influence of a
                   13   person’s endogenous hormones on their body.          For example, a transgender girl will
                   14   experience no progression of physical changes caused by testosterone, including facial and
                   15   body hair, an Adam’s apple, or masculinized facial structures. And in a transgender boy,
                   16   those medications would prevent progression of breast development, menstruation, and
                   17   widening of the hips.
                   18          36.    Thereafter, at an appropriate time and according to individual patient needs,
                   19   the treating provider may prescribe cross-sex hormones to induce the puberty associated
                   20   with the adolescent’s gender identity. This treatment is referred to as hormone-replacement
                   21   therapy. The result of this treatment is that a transgender boy has the same typical levels of
                   22   circulating testosterone as his nontransgender male peers. Similarly, a transgender girl will
                   23   have the same typical levels of circulating estrogen level as her nontransgender female
                   24   peers. Those hormones cause transgender adolescents to undergo the same significant and
                   25   permanent sex-specific physical changes as their nontransgender peers. For example, a
                   26   transgender boy will develop a lower voice as well as facial and body hair, while a
                   27   transgender girl will experience breast growth, female fat distribution, and softer skin.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                      8       MOTS. FOR PRELIMINARY INJUNCTION
                                                                             & TO PROCEED UNDER PSEUDONYM
                    1           37.      When these medications are initiated at the early onset of puberty, their effects
                    2   can also obviate the need for future surgical treatments such as male chest reconstruction
                    3   surgery in transgender males, and electrolysis of facial and body hair and feminizing facial
                    4   surgeries in transgender females.
                    5           38.      Puberty-delaying medication and hormone-replacement therapy—both
                    6   individually and in combination—also significantly improve a transgender young person’s
                    7   mental health because those medications ensure their physical appearance more closely
                    8   aligns with their gender identity. This also decreases the likelihood that a transgender young
                    9   person will be incorrectly identified with their assigned sex, further alleviating their gender
                   10   dysphoria and bolstering the effectiveness of their social transition.
                   11           39.      Social transition and hormone therapy are sufficient to treat gender dysphoria
                   12   for many transgender people. The 2015 U.S. Transgender Survey revealed that 12% of
                   13   transgender women did not require vaginoplasty or labiaplasty, 19% did not require
                   14   augmentation mammoplasty, and 21% did not require facial feminization surgery. The
                   15   same survey showed that 3% of transgender men did not require chest surgery reduction or
                   16   reconstruction and 6% did not require a hysterectomy. Based on my clinical experience,
                   17   those percentages are likely increasing—especially among transgender boys—as
                   18   transgender young people have greater and more timely access to puberty-delaying
                   19   medications and hormone-replacement therapy obviating the need for surgical intervention
                   20   later in life.
                   21           40.      For transgender people who require surgery to treat their gender dysphoria,
                   22   the WPATH SOC do not recommend surgical treatment until the age of majority, except
                   23   for male chest reconstruction surgery. Because of the age requirement, most transgender
                   24   young people will be unable to access that care, even if they meet all the other criteria for
                   25   surgery. Turning eighteen years of age only eliminates one barrier; transgender young
                   26   people are likely to encounter other significant barriers to accessing surgical care for gender
                   27   dysphoria including, for example, insurance exclusions, expenses associated with recovery,
                   28   and availability of competent and affirming providers and surgical centers.
COOLEY LLP
ATTORNEYS AT LAW                                                                EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                         9       MOTS. FOR PRELIMINARY INJUNCTION
                                                                                & TO PROCEED UNDER PSEUDONYM
                    1          Recognition of a Person’s Gender Identity as Their Sex
                    2          41.     From a medical and scientific perspective, there is no basis for requiring that
                    3   a transgender person undergo surgical treatment before acknowledging a transgender
                    4   person’s gender identity as their sex in every aspect of their lives. That is particularly true
                    5   with respect to identity documents that contain indications of a person’s sex, given the social
                    6   significance of a birth certificate and its influence on how a transgender person is treated in
                    7   their daily lives.
                    8          42.     Contrary to what many laypeople may assume, the medical treatments that
                    9   transgender people may undergo do not make a transgender person more of a man or more
                   10   of a woman than they were before. Rather, a person’s gender identity is innate and already
                   11   exists, just as it does for nontransgender people. The only purpose of medical treatments is
                   12   to help a transgender person express their innate identity and help others recognize that
                   13   identity; they do not change the person’s identity. As such, there is no specific medical
                   14   step, or series of medical steps, a person must undertake to be recognized as who they are.
                   15          43.     This is a well-established practice for other medical diagnoses as well. For
                   16   decades, doctors have recognized that gender identity is determinative of sex for people
                   17   with DSDs. Like transgender people, the various components of sex do not align in people
                   18   with DSDs. For example, patients with Congenital Adrenal Hyperplasia (CAH) could have
                   19   female chromosomes, but be born with ambiguous genitalia due to exposure to high levels
                   20   of testosterone in utero—a hallmark of CAH. Studies show that this population of CAH
                   21   patients are considerably more likely than the general female population to have a male
                   22   gender identity. CAH presents a simple and salient example, but there are DSDs with more
                   23   complex clinical presentations, all of which further reinforce that gender identity is the only
                   24   medically sound and reliable determinant of a person’s sex. The focus of medical treatment
                   25   is on providing whatever medical care is needed for an intersex or transgender individual
                   26   to live consistent with their gender identity; it is never ethical or appropriate to try to change
                   27   the person’s gender identity, and doing so can cause severe harm.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                               EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                       10       MOTS. FOR PRELIMINARY INJUNCTION
                                                                               & TO PROCEED UNDER PSEUDONYM
                    1          44.    Recognizing that assigning a sex at birth for a newborn with a DSD is little
                    2   more than an informed prediction, many states have created a streamlined process that
                    3   allows people with DSDs to correct their birth certificate without requiring invasive, and
                    4   potentially medically unnecessary, procedures.
                    5          Conclusion
                    6          45.    Requiring a transgender person to undergo a specific treatment or procedure,
                    7   which may be invasive and medically inappropriate, to correct their identity documents to
                    8   reflect the person’s gender identity has no basis in the prevailing standards of care, peer-
                    9   reviewed medical literature, or clinical experience.
                   10          46.    Such a restriction places a particularly onerous burden on transgender young
                   11   people who are unable undergo such a surgery until late adolescence or early adulthood, at
                   12   the earliest. Furthermore, many transgender young people who have timely access to
                   13   medications may never need or want surgery and therefore never be eligible. Complying
                   14   with the law at issue in this case would force transgender young people to make a difficult
                   15   choice: submit to invasive and medically inappropriate or unnecessary procedures, or
                   16   forever live with a birth certificate that contains an incorrect sex marker.
                   17          47.    Delaying or denying transgender young people an accurate birth certificate
                   18   also interferes with the effectiveness of treatments for gender dysphoria, including social
                   19   transition and hormone-replacement therapy. A transgender young person will not get the
                   20   full benefit—psychological and otherwise—because the sex marker on their birth certificate
                   21   will prevent them from being treated consistently with their gender identity in every aspect
                   22   of their life, including school and extracurricular activities. And it compounds that harm
                   23   by exposing transgender young people to an increased likelihood of mistreatment by
                   24   disclosing their transgender status. Those harms can have significant negative short- and
                   25   long-term implications for their overall health and well-being.
                   26
                   27          This declaration was executed this 2nd day of November, 2020, in Washtenaw
                   28   County, Michigan.
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                      11       MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
                    2   is true and correct.
                    3

                    4                                                  By:
                                                                             Dr. Daniel Shumer, MD, MPH
                    5

                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. SHUMER ISO
 SAN FRANCISCO                                                    12         MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
